Citation Nr: 0122750	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-02 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral 
vascular disease with claudication of the right lower 
extremity, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for peripheral 
vascular disease with claudication of the left lower 
extremity, currently evaluated as 60 percent disabling.

3.  Entitlement to special monthly compensation based on loss 
of use of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964 and from March 1965 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in June 2001.  A transcript of that hearing has been 
associated with the claims folder.  

At the time of the hearing, the veteran raised the issue of 
entitlement to a temporary total disability rating for 
convalescent purposes, under the provisions of 38 C.F.R. § 
4.30 (2000), due to angioplasty that was performed in 
December 2000.  The RO has not considered this issue.  
Therefore, it is referred to the RO for the appropriate 
action.

The Board observes that additional medical evidence was 
received from the veteran in June 2001, and that, in an 
attached statement, he waived his right to have the 
additional evidence considered by the RO.  Therefore, 
pursuant to 38 C.F.R. § 20.1304(c) (2000), that evidence need 
not be considered by the RO.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issues on appeal has been 
obtained.

2.  Due to peripheral vascular disease, no effective function 
remains in either of the veteran's lower extremities other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for peripheral 
vascular disease of both lower extremities with claudication 
are met.  38 U.S.C.A. § 1155(West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.63, 4.71a, Diagnostic Code 5110 (2000).

2.  The criteria for special monthly compensation for loss of 
use of both feet have been met.  38 U.S.C.A. § 1114(l) (West 
1991); 38 C.F.R. §§ 3.350(b), 4.63 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO has 
found the claims to be well grounded and obtained all 
available medical records pertinent to the claims.  The 
veteran was provided a fee-basis examination in June 1999 to 
determine the severity of his peripheral vascular disease of 
the lower extremities.  The Board recognizes the fact that 
the veteran claims that his peripheral vascular disease 
disability has worsened since his June 1999 examination.  
However, the Board has found the evidence currently of record 
to be sufficient to establish the veteran's entitlement to 
the benefits sought on appeal.  Therefore, no further action 
is required to comply with the VCAA and the implementing 
regulations, and no useful purpose would be served by 
remanding the case for RO consideration of the veteran's 
claims in light of the implementing regulations which were 
published after the RO's most recent consideration of the 
veteran's claims.  

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
peripheral vascular disease of the veteran's lower 
extremities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

Service connection for peripheral vascular disease of both 
lower extremities with intermittent claudication was granted 
in October 1991.  A 20 percent disability evaluation was 
assigned.  The 20 percent disability evaluation remained in 
effect when the veteran's current claim for an increased 
evaluation was filed in May 1999.

An operative report from Doctors Hospital West shows that the 
veteran underwent angiograms in July 1998 due to complaints 
of right leg claudication.  Significantly, the procedure 
revealed occluded right peroneal and posterior tibial 
arteries and an occluded left peroneal artery with diffuse 
disease of the left posterior artery.  There was also 40 to 
50 percent stenotic foci of the left common femoral artery 
and proximal most left superficial femoral artery.

The veteran was afforded a VA fee-basis examination in June 
1999.  He arrived at the examination in a wheelchair.  He had 
palpable arterial pulses in the iliofemoral junction.  
However, he did have diminished pulses in the both lower 
extremities.  He was able to walk approximately 10 steps with 
the assistance of a cane.  He exhibited a left gait 
alteration with favoring of the left.  There was decreased 
strength in both lower extremities.  He had a full range of 
motion of the joints of the lower extremities.  He was unable 
to perform a scheduled stress test secondary to his 
wheelchair bound condition.  On reviewing the July 1998 
angiogram report, the examiner stated there was moderate 
stenosis in the bilateral internal iliac arteries at their 
origin, right posterior tibial and peroneal arteries occluded 
at the mid calf level with right anterior tibial artery 
disease which was mild, and on the left, there were two 
common femoral focal areas of stenosis of 40 to 50 percent 
with plaque formation.  It was also noted that the left 
peroneal artery was occluded at the mid-calf level and the 
left tibial artery demonstrated diffuse disease with areas of 
high grade stenosis at the mid-calf level.  The impression 
was that the veteran had severe claudication with blockage of 
his lower extremities, which was manifested by the 
arteriogram performed in July 1998 with profound claudication 
and inability to ambulate for a prolonged period of time.

The veteran was afforded a personal hearing before the 
undersigned in June 2001.  He asserted that his condition had 
worsened since his June 1999 examination.  He said his 
ability to walk had decreased.  He maintained that he could 
walk approximately 5 steps, and that he would run the risk of 
falling if he tried to walk further.  He stated that he was 
essentially confined to a wheel chair due to pain and 
fatigue.  While he used a walker in his home, the veteran 
said his mobility in his home was severely restricted.  He 
complained of constant leg pain even during periods of rest.  
He reported having limited sensation in his lower 
extremities.  He maintained that he also had reduced strength 
and diminished range of motion of the lower extremities.  He 
contended that he had essentially lost the use of his lower 
extremities.  

Medical records from the Columbus VA Outpatient Center 
(VAOC), Mount Carmel Health, St. Ann's Hospital, and Ohio 
State University (OSU) Family Practice Center dated between 
January 1999 and June 2001 were associated with the claims 
folders.  Significantly, in response to the veteran's request 
for a motorized wheelchair, a July 2000 treatment note from 
OSU indicates that the veteran was unable to walk secondary 
to claudication from peripheral vascular disease.  Similarly, 
the veteran's inability to walk was recorded in an October 
2000 treatment note from the rehabilitation clinic at the 
Columbus VAOC.  The veteran was also noted to be able to 
ascend and descend the stairs of his home only with 
significant difficulty.  Electric mobility was recommended on 
account of the veteran significant cardiovascular compromise, 
including silent myocardial infarction and quadruple bypass.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Loss of use of a foot, for purposes of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 
4.63 (2000).

The veteran's service-connected peripheral vascular disease 
of both lower extremities is currently evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7114 (arteriosclerosis 
obliterans).  It provides that a 20 percent rating is 
warranted for claudication on walking more than 100 yards, 
and; diminished peripheral pulses or ankle/brachial index of 
0.9 or less.  A 40 percent rating is warranted for 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  A 60 percent rating is warranted for 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  A 100 
percent rating is warranted for ischemic limb pain at rest, 
and; either deep ischemic ulcers or ankle/brachial index of 
0.4 or less.  The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic 
blood pressure.  The normal index is 1.0 or greater.  38 
C.F.R. § 4.104, Diagnostic Code 7114.

The veteran testified at his personal hearing that the pain 
in his lower extremities was constant.  He said he 
experienced bilateral leg pain even during periods of rest.  
As such, the Board finds that there is adequate evidence 
showing that the veteran suffers from ischemic limb pain at 
rest.  However, there is no evidence that the veteran 
currently suffers from deep ischemic ulcers or that he has an 
ankle/brachial index of 0.4 or less.  The criteria for an 
increased evaluation under Diagnostic Code 7114 have 
therefore not been met.

In the Board's opinion, it would be to the veteran's 
advantage to evaluate the peripheral vascular disease of the 
veteran's lower extremities as one disability under 38 C.F.R. 
§ 4.71a,  Diagnostic Code 5110, which provides that a 100 
percent evaluation is warranted for loss of use of both feet.  
Here, as discussed above, there is clear evidence that the 
veteran's peripheral vascular disease with severe 
claudication of the lower extremities prevents him from 
ambulating.  He reports that he can walk no more than 5 
steps.  He states that pain and fatigue prevent him from 
walking any further.  He says he uses a wheelchair for any 
activity except for some minimal movement that he performs in 
his home.  The medical evidence of record also contains 
opinions that the veteran is essentially unable to walk and 
that he requires the use of a wheelchair for mobility.  
Therefore, the Board is satisfied that the disability meets 
the criteria for a 100 percent evaluation under Diagnostic 
Code 5110.

In view of the Board's determination that the veteran does 
have loss of use of both feet, the veteran is also entitled 
to special monthly compensation under 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  




ORDER

Entitlement to a 100 percent evaluation for peripheral 
vascular disease of the lower extremities with claudication 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.  

Entitlement to special monthly compensation based on loss of 
use of both feet is granted, subject to the criteria 
applicable to the payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

